Exhibit Investment Agreement dated as of , 2009, between RIVER VALLEY BANCORP and TABLE OF CONTENTS Page Article IPURCHASE; CLOSING 1 1.1 Purchase. 1 1.2 Series A Closing. 1 Article IIREPRESENTATIONS AND WARRANTIES 3 2.1 Disclosure. 3 2.2 Representations and Warranties of the Company. 4 2.3 Representations and Warranties of Purchaser. 7 Article IIICOVENANTS 10 3.1 Filings; Other Actions. 10 3.2 Confidentiality. 10 3.3 Conduct of the Business. 10 Article IVADDITIONAL AGREEMENTS 11 4.1 Legend. 11 4.2 Reservation for Issuance. 11 4.3 Certain Transactions. 11 4.4 Certificate of Designations. 11 Article VTERMINATION 11 5.1 Termination. 11 5.2 Effects of Termination. 12 Article VIMISCELLANEOUS 12 6.1 Expenses. 12 6.2 Amendment; Waiver. 12 6.3 Counterparts and Facsimile. 12 6.4 Governing Law. 12 6.5 WAIVER OF JURY TRIAL. 12 6.6 Notices. 13 6.7 Entire Agreement; Assignment. 13 6.8 Interpretation; Other Definitions. 13 6.9 Captions. 14 6.10 Severability. 14 6.11 No Third Party Beneficiaries. 14 6.12 Time of Essence. 14 6.13 Public Announcements. 14 6.14 Specific Performance. 15 i LIST OF EXHIBITS Exhibit A:Certificate of Designations for Series A Preferred Stock Exhibit B:Form of Escrow Agreement ii Investment Agreement This Investment Agreement, dated as of , 2009 (this “Agreement”), between River Valley Bancorp, an Indiana corporation (the “Company”), and (“Purchaser”). RECITALS: A.The Investment.
